Citation Nr: 0126549	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-08 404	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits, 
including entitlement to extra-schedular pension benefits 
under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.A.J.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  His service was performed during the Vietnam 
Conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the San Juan Department of Veterans Affairs (VA) Regional 
Office (RO) in the Commonwealth of Puerto Rico, which denied 
the benefit sought on appeal.


REMAND

The veteran served during the Vietnam Conflict and filed an 
application for pension benefits in June 1997, averring that 
he had been unable to work since December 1990, due to 
anxiety and a back disorder, both of which are nonservice-
connected disabilities.  The veteran has a bachelor's degree 
in science and a steady work history from 1969 to 1989, 
including ten consecutive years with an electronics company.  
He reports living with his wife and daughter, and being 
supported financially by his father.

In June 1997, the veteran underwent VA examinations and was 
determined to have degenerative joint disease of the 
lumbosacral spine, confirmed by x-rays, and a generalized 
anxiety disorder with depressive features.  The VA 
psychiatric examiner assigned a 65 Global Assessment of 
Functioning (GAF) score, and opined that the veteran was 
competent to handle any benefits awarded, but did not render 
an opinion as to the veteran's ability to perform substantial 
gainful employment.

In August 1997, the veteran presented for psychiatric 
treatment at the San Juan VAMC.  He appeared with his wife 
and daughter and complained of depression.  His wife stated 
that she was angry with the veteran and his daughter related 
being 
sad as a result of family problems.  The veteran's family was 
referred for family therapy and the veteran was personally 
diagnosed as having depression.  The veteran was prescribed a 
variety of medications, but there is no evidence of follow-up 
treatment and/or therapy.

In September 1997, the veteran submitted a medical report 
from a private psychiatrist who evaluated the veteran on one 
occasion in September 1997.  The psychiatrist opined that the 
veteran was markedly depressed with no industrial or social 
adaptabilities.  He further opined, based solely on the 
reports of the veteran, that the veteran's depression was 
chronic and permanent in nature.  In August 1998, the private 
psychiatrist appeared before an RO Hearing Officer and gave 
testimony regarding the veteran's condition following a 
second evaluation.  The veteran's representative stated at 
that time that the veteran was unable to work as a result of 
his mental problems and reported that the veteran did not 
want to personally give testimony.  The private psychiatrist 
testified that he had only seen the veteran twice and there 
is no indication in the record that he had reviewed the 
veteran's treatment records at any time.  He stated that the 
veteran had related being suicidal, having attempted suicide 
twice, having insomnia and a poor memory, always being in a 
bad mood, having no interest in anything, and never having 
any energy.  The psychiatrist opined that the veteran had no 
healthy social or industrial abilities, stating that the 
veteran had no real relationships and no possibility of 
rehabilitation or improvement.  The psychiatrist further 
opined that the veteran had a Global Assessment of 
Functioning score of no more than 20 and should be 
hospitalized for electroshock therapy.

In August 2000, a VA social worker performed a social and 
industrial field survey, visiting the veteran's home 
unannounced.  The social worker found the veteran clean, 
shaven, and neatly dressed in sportswear.  The veteran 
complained of anxiety with perspiration and shortness of 
breath, stating that he had to walk around to calm down.  He 
stated that he did not have any energy, but related reading, 
listening to the radio, watching television, and occasionally 
playing a computer game.  The 
veteran also related driving his automobile alone for short 
distances and with his wife in the car for longer distances.  
He stated that he was unable to work because he was 
constantly anxious.  The social worker interviewed a neighbor 
of the veteran 


who stated that the veteran spent his time secluded in his 
own home and sitting in his backyard.  The neighbor described 
the veteran as apathetic.

Also in August 2000, the veteran underwent a second VA 
psychiatric examination.  He complained of sudden episodes of 
fear and confusion, and extreme anxiousness with all 
happenings, even with minor events.  Upon examination, the 
veteran was found to have good attention, concentration and 
memory, clear and coherent speech, and fair insight and 
judgment.  There was no indication that he was either 
suicidal or homicidal.  Following a complete review of the 
veteran's claims folder and examination, the VA psychiatrist 
rendered an Axis I diagnosis of dysthymia and assigned a 
Global Assessment of Functioning score of 65.  Again, there 
was no opinion given regarding the veteran's ability to 
perform substantial gainful employment.  Furthermore, the VA 
examiner did not comment on the findings and/or conclusions 
of the private psychiatrist.

Given the evidence as outlined above and the extreme 
differences in the medical findings, the Board finds that 
this case must be remanded for a medical professional to 
review the entire record and reconcile the evidence.  The 
Board specifically notes the disparate GAF scores of record; 
a 65 indicates that an individual generally functions pretty 
well and has some meaningful interpersonal relationships, 
whereas a score of 20 indicates that an individual is in 
danger of hurting himself or others, occasionally fails to 
maintain minimal personal hygiene, or has gross impairment in 
communication.  Furthermore, the treatment records contain 
recommendations for therapy and the use of medication, but 
the private psychiatrist recommended hospitalization and 
electroshock therapy.  Reading the evidence leaves one 
feeling that the private psychiatrist saw a different 
individual that the person who presented for two VA 
examinations and treatment at the VAMC.  As such, in an 
effort to give the veteran the benefit of all reasonable 
doubt, the Board believes an opinion should be rendered by a 
medical professional regarding the veteran's ability to 
obtain and retain substantially gainful employment and to 
attempt to reconcile the conflicting nature of the medical 
evidence.



There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Therefore, this matter is REMANDED for the following action:

1.  Upon receiving appropriate releases 
from the veteran, the RO should contact 
the private psychiatrist of record and 
request a copy of his August 1998 
evaluation report and/or notes of the 
evaluation if no report exists.  The RO 
should also update all VA treatment 
records.

2.  Following completion of the above 
requested development, the veteran should 
be afforded a VA psychiatric examination 
to determine if he is limited in 
performing substantial gainful employment 
by his psychiatric disorder.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
specifically comment on the opinion 
rendered by the private psychiatrist of 
record that the veteran has no social or 
industrial abilities and a GAF score of 
20.  The VA examiner is also requested to 
assign a Global Assessment of Functioning 
score and explain the import of that 
score as it pertains to social and 
industrial adaptability.  

Since it is important that each 
disability be viewed in relation to its 
history (38 C.F.R. § 4.1), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and implementing 
regulations are fully complied with and 
satisfied.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

